Citation Nr: 0619829	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to VA burial allowance benefits.

2.  Entitlement to service connection for hepatitis B and C 
for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
February 1975.  He died in May 2003.  The appellant is his 
widow.

The instant appeal arose from a decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the cause of death, accrued benefits, and 
death pension claims, VA received the appellant's notice of 
disagreement in May 2006.  It does not appear from the record 
before the Board of Veterans' Appeals (Board) that the 
appellant has been provided with a statement of the case 
(SOC) concerning these issues, most likely because the burial 
benefits issue was certified to the Board less than a week 
later.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Later in May 2006, the appellant requested a personal hearing 
at the RO with a decision review officer on the issues on 
appeal.  As the correspondence arrived at the Board after the 
certification of appeal, the Board determined that good cause 
for the delay was shown.  38 C.F.R. § 20.1304(b)(ii).  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. § 20.1304 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a hearing at the RO with a decision 
review officer at the earliest 
opportunity and should be notified of the 
hearing date.

2.  All pertinent records in the claims 
file that are in Spanish, to include 
those dated (1) in May 2003 and provided 
by I.R.D., M.D.; and (2) in 2004 and 
provided by J. L. C., M.D., as well as 
any that are added as a result of this 
remand, should be translated into 
English. A copy of all such translations 
should, of course, be included in the 
claims file.

3.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for the cause of the 
veteran's death, service connection for 
hepatitis B and C for accrued benefits 
purposes, and death pension benefits.  
The appellant should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


